Citation Nr: 0837396	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-41 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial 10 percent evaluation for a 
rotator cuff tear of the right shoulder from October 21, 
2003, to March 6, 2005.  

2.  Entitlement to an initial, compensable evaluation for 
hyperthyroidism. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post blunt trauma of the distal phalanx of 
the right middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1993 to 
October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted a 10 percent evaluation for 
rotator cuff tear of the right shoulder effective March 7, 
2005.  For the reasons discussed in more detail below, the 
matter on appeal has been recharacterized from a claim for an 
earlier effective for the assignment of a 10 percent rating 
to a claim for a higher initial rating.

In a statement received in October 2004, the veteran 
indicated that he was not claiming service connection for a 
laceration of his right thumb, but it was a laceration of his 
right middle finger.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to an initial, compensable 
evaluation for hyperthyroidism and entitlement to an initial 
evaluation in excess of 10 percent for status post blunt 
trauma of the distal phalanx of the right middle finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On VA examination in September 2003, the veteran reported 
right shoulder pain, decreased range of motion, and 
exacerbation of pain when he tried to move his arm above his 
head.  




CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a rotator cuff 
tear of the right shoulder from October 21, 2003, to March 6, 
2005, have been met.  38 U.S.C.A. § 1155 (West. 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The procedural history concerning this claim is important to 
discuss.  In a December 2003 rating decision, service 
connection for a rotator cuff tear of the right shoulder was 
established with a noncompensable evaluation, effective 
October 21, 2003.  This rating decision also granted 
entitlement to service connection for hyperthyroidism and 
status post blunt trauma of the distal phalanx of the right 
middle finger.  Service connection was denied for several 
disorders, to include laceration of the right thumb.  

The veteran was notified of this decision by letter dated 
January 13, 2004.  He thereafter submitted a statement that 
was received by the RO on October 13, 2004.  He indicated 
that he was "writing in response to the findings of the VA" 
and that "the disability percentage rating should be higher 
because the findings were based upon incorrect information 
provided to the VA" regarding, in pertinent part, the issues 
of hyperthyroidism, rotator cuff tear of the right shoulder, 
injury to his right middle finger, and a misquoted injury (it 
was his right middle finger, not his right thumb, that had 
been lacerated).  The veteran also stated that multiple, 
noncompensable service-connected disabilities were not fully 
pursued (see 38 C.F.R. § 3.324).  He requested that his case 
be reviewed by a different physician and also requested that 
a higher percentage be awarded based upon injuries received, 
or worsened, while on active duty.  

A November 2004 VA Form 21-6789 indicates that the RO 
determined that a follow-up letter needed to be sent to the 
veteran concerning the correspondence received in October 
2004 regarding the issues of hyperthyroidism and rotator cuff 
tear of the right shoulder.  More specifically, it was 
determined that the veteran needed to clarify whether or not 
he was submitting a notice of disagreement (NOD) with the 
December 2003 rating decision or if he was claiming an 
increased evaluation of the disabilities noted before.

In a letter dated November 2004, the veteran was informed 
that his correspondence had been received in October 2004.  
He was asked to clarify whether or not he was submitting a 
NOD with the December 2003 rating decision or whether he was 
claiming an increased evaluation for service-connected 
hyperthyroidism and right shoulder rotator cuff tear.  He was 
further informed that if he was appealing the prior decision, 
he had until January 2005 to submit a NOD, otherwise, the 
October 2004 correspondence would be accepted as an informal 
claim for an increased evaluation.  

At this juncture, the Board notes that the RO issued a rating 
decision in November 2004 that indicated the veteran had 
filed a claim for reconsideration of several issues addressed 
in the December 2003 rating decision.  In this decision, the 
RO determined that the evaluation for status post blunt 
trauma with history of laceration, distal phalanx of the 
right middle finger, should be increased to 10 percent 
effective October 21, 2003.  The RO explained that, based on 
a longitudal review, it had determined that an error was made 
in the December 2003 decision because the examiner had 
diagnosed slight flexion ankylosis of the right middle 
finger.  The RO noted that the assignment of a 10 percent 
rating for the veteran's finger rendered the issue of 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
moot.

In a statement dated February 28, 2005 and received by the RO 
on March 7, 2005, the veteran reported that he was writing in 
response to the findings of the VA.  He indicated that he 
appreciated the change in status of the most recent finding 
(November 2004) regarding his right hand, but that he still 
disagreed with the decision regarding his right shoulder (in 
the letter dated December 2003).  The veteran further 
indicated that the disability percentage should be higher due 
to the findings on his pre-discharge examination.  

In a March 2005 letter, the RO informed the veteran that his 
March 2005 correspondence would not be accepted as a NOD 
because it was not received within the statutory one year 
period following the January 2004 notice.  The RO also 
informed the veteran that his correspondence would be 
forwarded to the reopened claims department to process the 
claim as a request for increased rating.  

In an April 2005 statement in support of claim, the veteran 
asked the RO to note the February 2005 statement in which he 
voiced his disagreement with the decision dated November 
2004.  He asserted that he had followed the procedures in a 
letter dated November 2004, which reported that "you have 
one year from the date of this letter to submit evidence to 
support your contentions."  The veteran asserted that, 
therefore, his claim should not be forwarded to the reopened 
claims department for processing but should follow the normal 
process.  

The RO subsequently increased the rating assigned for rotator 
cuff tear of the right shoulder to 10 percent, effective 
March 7, 2005.  See August 2005 rating decision.  The veteran 
thereafter indicated that he agreed with the assignment of a 
10 percent rating for his right shoulder, but submitted a 
notice of disagreement and substantive appeal concerning the 
effective date of the 10 percent rating.  See August 2005 and 
October 2005 statements in support of claim; VA Form 9 
received December 2005.  He asserted that the effective date 
should be October 21, 2003.  See October 2005 VA Form 21-
4138.  In his VA Form 9, the veteran laid out the procedural 
history concerning this claim.  

Based on the evidence as discussed above, the Board finds 
that the statement received from the veteran in October 2004 
was a timely notice of disagreement with the December 2003 
rating decision.  See 38 C.F.R. § 20.302(a) (2007).  In the 
October 2004 statement, the veteran indicated that he was 
"writing in response to the findings of the VA" and that 
"the disability percentage rating should be higher because 
the findings were based upon incorrect information provided 
to the VA" regarding, in pertinent part, the issue of a 
rotator cuff tear of the right shoulder.  This statement 
expressed dissatisfaction with the RO's December 2003 
determination and a desire to contest the result.  See 
38 C.F.R. § 20.201 (2007).  No additional action or 
clarification from the veteran was required in terms of 
submitting a notice of disagreement.  

In sum, the veteran was assigned a noncompensable rating for 
his right shoulder from October 21, 2003, to March 6, 2005, 
and a 10 percent rating from March 7, 2005, forward.  He has 
stated that he agrees with the assignment of a 10 percent 
rating, but that it should be effective from October 21, 
2003.  Accordingly, the issue on appeal is properly 
characterized as entitlement to a 10 percent evaluation for a 
rotator cuff tear of the right shoulder from October 21, 
2003, to March 6, 2005.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  
The claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's rotator cuff tear of the right shoulder is 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The Board notes that in granting the 10 percent 
evaluation, the RO noted that the evaluation was not based on 
the criteria provided in the rating schedule, and indicated 
that a non-schedular evaluation had been assigned due to 
objective findings of limitation of motion with pain.  The RO 
also reported considering the provisions set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See August 2005 rating 
decision.  Under Diagnostic Code 5201, a minimum rating of 20 
percent is warranted where there is limitation of motion of 
the arm at shoulder level.  Normal range of motion for the 
shoulder is 180 degrees of forward elevation (flexion) and 
abduction, with 90 degrees representing shoulder level.  See 
38 C.F.R. § 4.71a, Plate I.  

The veteran underwent VA examination in September 2003, prior 
to his discharge from active service.  In pertinent part, he 
reported right shoulder pain, decreased range of motion, and 
exacerbation of pain when he tried to move his arm above his 
head.  The veteran indicated that the symptoms seemed to 
flare up everyday and could last for several minutes.  He 
also reported that his ability to perform some daily 
functions had decreased as he was unable to reach with his 
right arm and lifting had become difficult.  The veteran 
indicated that he had been treated with physical therapy and 
had been advised to stay away from any type of sports that 
would exacerbate the condition and that required range of 
motion of the shoulder.  The veteran reported functional 
impairment due to reduced range of motion and strength.  

Physical examination revealed that the veteran was right-
handed.  The general appearance of his right shoulder was 
within normal limits.  Range of motion of the right shoulder 
was 180 degrees of flexion and abduction and 90 degrees of 
external and internal rotation.  There was no fatigue, 
weakness, lack of endurance or incoordination limiting the 
range of motion and no ankylosis present.  The veteran was 
diagnosed with rotator cuff tear of the right shoulder.  

The evidence of record dated between October 21, 2003 and 
March 6, 2005 supports the assignment of a 10 percent 
evaluation for service-connected rotator cuff tear of the 
right shoulder (in accordance with the RO's actions in the 
August 2005 rating decision).  Specifically, on VA 
examination in September 2003 the veteran reported right 
shoulder pain, decreased range of motion, and exacerbation of 
pain when he tried to move his arm above his head.  He said 
that the symptoms seemed to flare up every day.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Accordingly, entitlement 
to a 10 percent evaluation for rotator cuff tear of the right 
shoulder from October 21, 2003, to March 6, 2005, is granted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  As the 
benefit sought by the veteran has been granted in full, any 
error in this regard is harmless.  


ORDER

Entitlement to a 10 percent evaluation for rotator cuff tear 
of the right shoulder from October 21, 2003, to March 6, 
2005, is granted.  


REMAND

As noted above, the December 2003 rating decision granted 
entitlement to service connection for hyperthyroidism and 
status post blunt trauma of the distal phalanx of the right 
middle finger, each evaluated as noncompensable.  The veteran 
was notified of this decision by letter dated January 13, 
2004.  He thereafter submitted a statement that was received 
by the RO on October 13, 2004.  He indicated that he was 
"writing in response to the findings of the VA" and that 
"the disability percentage rating should be higher because 
the findings were based upon incorrect information provided 
to the VA" regarding, in pertinent part, the issues of 
hyperthyroidism and injury to his right middle finger.  This 
statement is a timely notice of disagreement.  See 38 C.F.R. 
§ 20.201.  The RO has not issued a statement of the case 
(SOC) on these issues, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the veteran a statement of the 
case with respect to the issues of 
entitlement to an initial, compensable 
evaluation for hyperthyroidism and 
entitlement to an initial evaluation in 
excess of 10 percent for status post 
blunt trauma of the distal phalanx of 
the right middle finger.  The veteran 
should be informed of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, these issues are to 
be returned to the Board only if an 
adequate and timely substantive appeal 
is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


